TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 24, 2016



                                     NO. 03-15-00096-CR


                                Walter Lee Scott, Jr., Appellant

                                                v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
       BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal.    However, there was error in the judgment and sentence that

requires correction. Therefore, the Court modifies the trial court’s judgment to remove the

statement “SEE ATTACHED DISCLOSURE OF PLEA RECOMMENDATIONS” from the line

underneath the heading “Terms of Pleas Bargain” and to instead reflect that the “Terms of Plea

Bargain” are “Not Applicable.” The judgment, as modified, is affirmed. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.